DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 12/29/2021. 

Status of Claims
Claims 1-18, 20-21 are pending; of which claims 1-18, 20-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mark C. Zimmerman, Reg. No. 44,006, and James Redondo, on 1/28/2022.
	
The application has been amended as follows:

Claim 1. (Currently Amended) A storage device 
receive beacon identification information and beacon content associated with a beacon, the beacon content obtained based on a beacon registry uniform resource locator received from the beacon, the beacon content including a uniform resource locator; 
determine whether the beacon identification information identifies a known beacon; 
determine a safety level of the beacon content by: 
accessing a hyper transport protocol uniform resource locator included in the beacon content; and 
parsing a response associated with the access to identify malicious scripts of the response; 
generate a beacon safety score for the beacon based on the safety level, a history of safety scores for the beacon, and whether the beacon is in a well-reputed geo-physical location; and 
send the beacon safety score to a requester.  

Claim 2. (Currently amended) The storage device 



Claim 4. (Currently Amended) The storage device 

Claim 5. (Currently amended) The storage device 

Claim 6. (Currently amended) The storage device 

Claim 7. (Currently Amended) A system for determining safety of beacon transmissions, the system comprising: 
a validation service;
at least one memory; 
instructions included in the system; and
a first processor to execute the instructions to at least: 
originating from a beacon; 
send beacon content and the beacon identification information to [[a]] the validation service, the beacon content obtained by accessing a beacon registry using the beacon registry uniform resource locator; and 
;
determine a safety of the beacon based on a beacon safety score;
a second processor of the validation service to execute the instructions to:
determine whether the beacon identification information identifies a known beacon; 
determine a safety level of the beacon content by: 
accessing a hyper transport protocol uniform resource locator included in the beacon content; and 
parsing a response associated with the access to identify malicious scripts of the response; and
generate the beacon safety score for the beacon based on the safety level, a history of safety scores for the beacon, and whether the beacon is in a well-reputed geo-physical location


Claim 8. (Currently amended) The system of claim 7, wherein the first processor is to suppress the beacon content of the beacon based on the beacon safety score.  

Claim 9. (Currently amended) The system of claim 7, wherein the first processor is to identify the beacon registry.  

Claim 12. (Currently amended) The system of claim 7, wherein the first processor is to extract the beacon identification information from the beacon transmission by: 
extracting a beacon identifier from the beacon transmission; 
extracting registry information from the beacon transmission; and 
computing contextual information, the contextual information including at least one of a geo-physical location, a time transmission received, or a contextual location associated with the beacon.  

Claim 14. (Currently amended) The system of claim 12, wherein the first processor is to present a visual representation indicative of the beacon content based on the beacon safety score, the visual representation including a first color when at the beacon safety score corresponds to a safe score, a second color when the beacon safety score corresponds to an uncertain score, and a third color when the beacon safety score corresponds to an unsafe score.  

Claim 15. (Currently Amended) A method for suppressing beacon transmissions, the method comprising: 
extracting, by executing an instruction with at least one processor, beacon identification information and a beacon registry uniform resource locator from a beacon transmission, the beacon transmission originating from a beacon; 
sending beacon content and the beacon identification information to a validation service, the beacon content obtained by accessing a beacon registry using the beacon registry uniform resource locator; 
receiving, from the validation service, a beacon safety score, the beacon safety score based on a search for malicious code corresponding to the beacon content, a history of safety scores for the beacon, and whether the beacon is in a well-reputed geo-physical location; and 
; and
suppressing propagation of the beacon transmission based on the beacon safety score.  

Claim 21. (Currently Amended) The storage device 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In reaching a conclusion of obviousness, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight. So long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. However, Examiner acknowledges that in this case, such a conclusion of obviousness would be unreasonable, as the relied upon prior art merely teaches individual elements of the claims. While arguments can be made for the combination of references individually, as a whole, it would be unlikely for a person of ordinary skill in the art to combine all the references into a single invention. For at least this reason, claim 1, as well as corresponding independent claims 7 and 15, is allowable.

Lee et al (PGPUB 2016/0309015) teaches obtaining the beacon content based on a beacon registry URL, and accessing the URL included in the content (paragraph 60-65).
Ram et al (PGPUB 2016/0080486) teaches assigning a trust level to a device based on whether the device is in a well-reputed geo-physical location (paragraph 37, 54).
Mahaffey et al (PGPUB 2011/0145920) teaches parsing a content object corresponding to a hyperlink URL to determine malicious content of the object (paragraph 38, 41, 141, 152, 161).
Mononen (PGPUB 2015/0172314) teaches generating a trust level based on a history of trust levels of a session (paragraph 68).
Finally, Mawji et al (PGPUB 2016/0277424) teaches presenting a trust score to a user as color coded to indicate the level of trust (paragraph 43).
While each of the above references teaches individual elements of Applicant’s claimed invention, it is the Examiner’s opinion that a person of ordinary skill in the art would not apply all of the references in combination to achieve the same invention.  Therefore, claims 1, 7, and 15, and their corresponding dependent claims, are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491